PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Salix Pharmaceuticals, Inc.
Application No. 17/468,461
Filed: 7 Sep 2021
For: SOLID DISPERSION FORMS OF RIFAXIMIN
Docket No. 119557-15406
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed April 7, 2022, requesting that the terminal disclaimer filed March 8, 2022 (over patent No. 9,737,610) be withdrawn.  

The petition to withdraw the terminal disclaimer is GRANTED.
	
In accordance with MPEP 1490 Part VIII.A., if timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of a recorded terminal disclaimer may be addressed by filing a petition under            37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. 

The terminal disclaimer filed on March 8, 2022 (over patent No. 9,737,610) is hereby WITHDRAWN.  

The application is being forwarded to Group Art Unit 1629 for consideration of the reply filed July 6, 2022.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3219.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions